DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 17 October 2022.

Information Disclosure Statement
The information disclosure statement filed 17 October 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has not provided each cited non-patent literature publication, or the portion therein which caused it to be listed. See MPEP 609.01. It has been placed in the application file, but the non-patent literature referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendment
Claims 7-8 and 19-20 have been canceled. Claims 1-2, 4-6, 9-11, 13, and 17 have been amended. Claims 1-6 and 9-18 are pending.
In response to the amendments to the specification and the new drawing sheet, the objections to the specification that were presented in the previous action (Non-Final Rejection filed on 18 April 2022) are withdrawn. In response to the amendments to the claims, the objections thereto are withdrawn, as are the rejections under 35 USC 112(b), which are further discussed below.

Response to Arguments
In response to the rejection of claim 1 under 35 USC 112(b), Applicant argues that a person of ordinary skill in the art of filters would unambiguously understand a “scrim” to be “a durable plain-woven usually cotton fabric for use in clothing, curtains, building and industry” (Remarks, p. 8, middle). Applicant quotes several paragraphs of the disclosure, and concludes that “claim 1 is clear in its use of scrim/scrimless” (Remarks, p. 9, bottom). Applicant states that, to address the examiner's concern, claim 1 makes a further definition of the scrimless filter media as one which comprises “a top support layer, bottom support layer, and a scrimless media layer located between the top support layer and bottom support layer” (Remarks, p. 9, bottom).
In response, the previous action stated that “[i]t is unclear how a ‘support layer’ differs from a ‘scrim,’ and it is unclear how a filter media can be ‘scrimless’ when it is supported by a ‘support layer’ that functions as a scrim” (Non-Final Rejection, p. 4, top). Applicant’s argument is interpreted as clarifying that a media layer may be regarded as “scrimless” if it includes a layer that, if viewed in isolation, can be regarded as “scrimless,” even if it is combined with support layers in a given embodiment. In view of this explanation, the rejection of claim 1 under 35 USC 112(b) is withdrawn.
Applicant argues that the references cited in the previous action do not teach or suggest what is now claimed and further defined by “scrimless,” as they specifically do not teach or suggest that “the scrimless filter media includes a top support layer, bottom support layer, and a scrimless media layer located between the top support layer and bottom support layer, wherein the top support layer and bottom support layer prevent the scrimless media layer from blowing apart or otherwise losing its shape when subject to airflow therethrough” (Remarks, p. 10, bottom). Applicant argues that the cited references teach the use of certain fibrous materials for use in filters, with fibers that may be scrimmed or otherwise woven into patterns. They are not scrimless as defined, and certainly not aramid (claim 3), which without specific support layers, would merely blow through a filter. The mere silence about there being scrim or not in these references is not a teaching of a scrimless material (Remarks, p. 10, top).
As Applicant’s argument relies upon the new context of the term “scrimless” as it appears in the amended claim, Applicant’s argument is interpreted as not directly addressing the rejection presented in the previous action. However, now-canceled claims 7 and 8 recited, “wherein the scrimless filter media includes a two support layers with a scrimless media layer or layers therebetween . . . wherein one of the support layers is a top layer, and the other of the support layers is a bottom layer, wherein the top layer faces the direction of airflow.” These limitations are relevant to the limitations of “the top support layer and bottom support layer” of the instant claim as quoted above, but it is noted that Applicant has not responded directly to the rejections of claims 7 and 8. Therefore, Applicant’s argument is interpreted as an assertion that the filter media 15D of Wiser et al. (US 8,795,601 B2, Fig. 8; col. 7, line 21) cannot be regarded as “scrimless,” and Applicant’s statement that “mere silence about there being scrim or not in these references is not a teaching of a scrimless material” is a reference to said filter media of Wiser.
In response, in the current action, it is noted that Bishop et al. (US 2012/0073253 A1) teaches that scrim layers may be used on either side of electret core to provide stiffness to the filter or improve filter handling ([0010]), wherein the layers called “scrim” layers are polymeric layers ([0010], [0012]) that may be regarded as “support” layers (claim 1). Since a media layers can be regarded as “scrimless” when in combination with “support layers,” the teaching of Bishop to provide the configuration that is claimed would have been prima facie obvious. It is noted that the limitations of “the top support layer and bottom support layer prevent the scrimless media layer from blowing apart or otherwise losing its shape when subject to airflow therethrough” are regarded as met by the teachings of Bishop, which states that the scrim/protective layers provide stiffness to the filter ([0010]). It is noted that the Cambridge Dictionary online defines stiffness as “the quality of being firm, hard, or unable to bend.” 
Regarding Applicant’s statement that the mere silence about there being scrim or not in these references is not a teaching of a scrimless material, this argument is interpreted to be directed toward prior art Wiser. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has not cited teachings of Wiser or made any specific argument in regard to this reference that the filter media 15D is not scrimless, i.e., Applicant does not argue that Wiser teaches a filter with “a durable plain-woven usually cotton fabric for use in clothing, curtains, building and industry.” Consequently, Applicant’s argument is unpersuasive. 
Regarding Applicant’s argument that the references teach the use of certain fibrous materials for use in filters, with fibers that may be scrimmed or otherwise woven into patterns, and that they are not scrimless as defined, it is unclear what teaching cited by the previous action is addressed by “fibers that may be scrimmed or otherwise woven into patterns.” Applicant’s argument that “they are not scrimless as defined” is regarded as conclusory, as is the argument that “fibers that may be scrimmed or otherwise woven into patterns.” Since Applicant does not cite the prior art teachings in question and does not provide further reasoning, these arguments are regarded as unpersuasive. It is the examiner’s assessment that the filter media 15D of Wiser would be recognized by the skilled practitioner to be analogous to the “scrimless media layer” as claimed since Wiser does not teach a scrim. 
Regarding Applicant’s argument that the cited prior art does not teach aramid fibers, prior art was cited in the previous action on p. 9 to support the rejection of claim 3, which recited a triboelectric material that is an aramid, as is currently recited by claim 3. Because Applicant’s argument is conclusory and does not address the contents of the rejection of claim 3, Applicant’s argument is not persuasive.
Upon further consideration and search, a new ground(s) of rejection, necessitated by amendment, is made in view of Wiser et al. (US 8,795,601 B2) in view of Bishop et al. (US 2012/0073253 A1,) as presented in the instant Office action. Said new grounds of rejection are presented herein as a final rejection, based upon amendment. See MPEP 706.07(a).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: Applicant is respectfully advised to provide articles (e.g., a/the) for each recitation of the “bottom support layer.”
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiser et al. (US 8,795,601 B2, hereinafter “Wiser”) in view of Bishop et al. (US 2012/0073253 A1, hereinafter “Bishop”).
Regarding claim 1, Wiser discloses an active field polarized media air cleaner (col. 1, line 40) comprising:
a second conductive outer screen 12B (Figs. 1, 8; col. 3, line 14) (i.e., a first conductive outer screen);
a center electrode/screen 13 (col. 3, lines 25-26, 32) (i.e., a second conductive screen substantially parallel to the first conductive outer screen);
filter media 15D between the above screens (Fig. 8; col. 7, line 21) (i.e., a scrimless filter media disposed between the first conductive outer screen and the second conductive screen; a scrimless media layer, noting that Wiser does not disclose a scrim); and
a high voltage power supply 108 (i.e., a power supply having first and second terminals) with one terminal connected to center screen 13 (i.e., the second terminal of the power supply being coupled to the second conductive screen) and another terminal coupled to the second conductive outer screen 12B (i.e., the first terminal of the power supply being connected to the first conductive outer screen) (col. 3, lines 38-42).
However, Wiser does not explicitly disclose that the scrimless filter media includes a top support layer, bottom support layer, and a scrimless media layer located between the top support layer and bottom support layer, wherein the top support layer and bottom support layer prevent the scrimless media layer from blowing apart or otherwise losing its shape when subject to airflow therethrough.
Bishop discloses a recirculation filter 100 comprising an electret material core 10 (i.e., a scrimless media layer) that is a filtration medium (Fig. 1; [0009]). Bishop teaches that scrim layers may be used on either side of electret core to provide stiffness to the filter or improve filter handling ([0010]), wherein the layers called “scrim” layers are polymeric layers ([0010], [0012]) that may be regarded as “support” layers (claim 1). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the air cleaner of Wiser by providing a scrimless filter media that includes a top support layer, bottom support layer, and a scrimless media layer located between the top support layer and bottom support layer, wherein the top support layer and bottom support layer prevent the scrimless media layer from blowing apart or otherwise losing its shape when subject to airflow therethrough as taught by Bishop because (1) Wiser and Bishop each teach electret filter media (Wiser, col. 6, line 20; Bishop, [0009]), (2) “scrim” layers, which may be regarded as “support” layers (Bishop, claim 1), may be used on either side of an electret core to provide stiffness to the filter or improve filter handling (Bishop, [0010]), and (3) it would have been prima facie obvious to the skilled practitioner that support layer on either side of an electret layer would provide stiffness that would impede the blowing apart or loss of shape of the electret layer when subjected to airflow.

Regarding claim 2, Wiser teaches that the filter media is triboelectric type electret media (col. 6, line 20) (i.e., a triboelectric material), noting the hatching lines of 15D and comparing to the hatching lines of 15A (Fig. 2; col. 5, lines 46-48, 59-60). See also col. 2, lines 56-59.

Regarding claim 9, Wiser teaches that the filter media may comprise a mix of fibers including modacrylic fibers (col. 5, lines 59-67) (i.e., the scrimless media layer comprises mod-acrylic fibers).

Regarding claim 10, Wiser teaches that the filter media may comprise mixed triboelectric fibers (col. 7, lines 21-24), and that a mixed triboelectric filter layer may comprise a mix of modacrylic and polypropylene (col. 5, lines 59-60, 65-67) (i.e., polypropylene blend fibers), so it would have been prima facie obvious for the practitioner of Wiser in view of Bishop to provide a scrimless media layer comprising polypropylene blend fibers. 

Regarding claim 11, Bishop teaches that scrim layers on either side of the electret core may include non-wovens ([0010]), so it would have been prima facie obvious to provide a top support layer that is a nonwoven material.

Regarding claim 12, Bishop teaches that scrim layers having non-wovens may be of constructions made from polyester ([0010]), so it would have been prima facie obvious to provide a nonwoven material that is polyester.

Regarding claim 13, Bishop teaches that scrim layers on either side of the electret core may include non-wovens ([0010]), so it would have been prima facie obvious to provide a bottom support layer that is a nonwoven material. 

Regarding claim 14, Wiser teaches that a layer of filter media could be treated with a photocatalytic material and exposed to a UV light to break down gas phase contaminants (col. 7, lines 25-28), so it would have been prima facie obvious for the practitioner of Wiser in view of Bishop to provide a scrimless filter media that is subject to UV light.

Regarding claim 15, Wiser teaches that a catalyst coated material 1012 can be one layer of a multiple layer filter media that is exposed to a UV light source 1040 (Fig. 10; col. 8, lines 37-41), so it would have been prima facie obvious for the practitioner of Wiser in view of Bishop to provide a scrimless filter media that comprises multiple layers, wherein at least one of the layers is treated by a photocatalyst.

Regarding claim 16, Wiser teaches a first conductive outer screen 12A (Figs. 1, 8; col. 3, lines 12-13) (i.e., a second conductive outer screen upstream from the second conductive screen) and filter media 15C having fibers from different ends of the triboelectric scale (col. 7, lines 21-23) (i.e., an additional triboelectric filter layer with materials from two sides of a triboelectric scale between the second conductive outer screen and the second conductive screen). 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wiser in view of Bishop as applied to claim 2 above, and further in view of Auger (US 6,328,788 B1), and as evidenced by Frederick (US 5,888,274).
Regarding claim 3, Wiser in view of Bishop does not explicitly disclose that the triboelectric material is an aramid.
Auger discloses a triboelectric air filter (col. 2, line 36) using polymethaphenylene isophtalamide fibers made of NOMEX (col. 2, lines 36-38, 48-50), wherein NOMEX is known in the art to be an aramid, as evidenced by Frederick (col. 10, Table 1). Auger teaches that triboelectric air filters using this material may be excellent (col. 2, lines 10-14).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the air cleaner of Wiser in view of Bishop by providing a triboelectric material that is an aramid as taught by Auger because triboelectric air filters using this material may be excellent (Auger, col. 2, lines 10-14).

Regarding claim 4, Auger teaches that the triboelectric air filter consists of a mixture of polypropylene fibers and polymethaphenylene isophtalamide fibers (col. 2, lines 36-39) (i.e., the scrimless media layer includes polypropylene fibers with polymethaphenylene isophtalamide fibers).

Regarding claim 5, Auger teaches a weight ratio of polymethaphenylene isophtalamide fibers to polypropylene fibers ranging between 5:95 and 50:50 (col. 2, lines 40-42).

Regarding claim 6, Auger teaches a weight ratio of polymethaphenylene isophtalamide fibers to polypropylene fibers ranging preferably between 10:90 and 30:70 (col. 2, lines 40-43).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiser in view of Bishop as applied to claim 16 above, and further in view of Wiser et al. (US 2007/0199449 A1, hereinafter “Wiser ‘449”).
Regarding claim 17, Wiser in view of Bishop does not explicitly disclose that the first conductive outer screen, the second conductive screen, the second conductive outer screen, and the scrimless filter media are all contained within a module.
Wiser ‘449 discloses an active field polarized media air cleaner using dielectric filter media surrounded by screens charged by a high voltage power supply (Fig. 16; [0041], [0043]). Wiser ‘449 teaches that a plurality of active field polarized media air cleaners can be organized into a plurality of stackable modules ([0040]). Wiser ‘449 teaches that the dimensions of the modules may vary based upon the application ([0040]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the air cleaner of Wiser in view of Bishop by providing a module that contains the first conductive outer screen, the second conductive screen, the second conductive outer screen, and the scrimless filter media as taught by Wiser ‘449 because, by organizing air cleaners with a module, air cleaners can be made into stackable units that can be varied depending on the needs of a given application (Wiser ‘449, [0040]).

Regarding claim 18, Wiser ‘449 teaches that at the rear of a module is a double hinge for holding each filter in place, allowing for the replacement of filter media ([0050]), so it would have been prima facie obvious to provide the air cleaner taught by Wiser in view of Bishop and Wiser ‘449 with a module that has a hinge to access the scrimless filter media.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772